


Exhibit 10.10

 

CHANGE IN CONTROL AGREEMENT

 

Agreement, made this [      ] day of [                        ], 2009, by and
between [INSERT EMPLOYING ENTITY], a [Delaware] corporation (the “Company”), and
[                        ] (the “Executive”).

 

WHEREAS, the Company is [a direct] [an indirect] wholly-owned subsidiary of
Investment Technology Group, Inc., a Delaware corporation (the “Parent
Company”); and

 

WHEREAS, the Executive is a key employee of the Company; and

 

WHEREAS, the Board of Directors of the Parent Company (the “Board”) considers
the maintenance of a sound management to be essential to protecting and
enhancing the best interests of the Company, the Parent Company and its
stockholders and recognizes that the possibility of a change in control of the
Parent Company raises uncertainty and questions among key employees and may
result in the departure or distraction of such key employees to the detriment of
the Company, the Parent Company and its stockholders; and

 

WHEREAS, the Board wishes to assure that it will have the continued dedication
of the Executive and the availability of [his][her] advice and counsel,
notwithstanding the possibility, threat or occurrence of a bid to take over
control of the Parent Company, and to induce the Executive to remain in the
employ of the Company; and

 

WHEREAS, the Executive is willing to continue to serve the Company taking into
account the provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, and the respective covenants
and agreements of the parties herein contained, the parties agree as follows:

 

1.             Operation and Term of Agreement.  This Agreement shall commence
on the date set forth above and shall terminate on the second anniversary of
such date unless this Agreement is extended, as set forth below;
provided, however, that after a Change in Control of the Parent Company during
the term of this Agreement, this Agreement shall remain in effect until all of
the obligations of the parties hereunder are satisfied and the Protection Period
(as defined below) has expired.  The term of this Agreement shall be extended
automatically at the end of the initial term, and at the end of any extended
term, for an additional period of two (2) years unless either party shall
provide written notice to the other of its intention not to so extend, such
notice to be given not less than one (1) year prior to the end of the initial
term or any extension thereof, as the case may be.  Notwithstanding the
foregoing, prior to a Change in Control, this Agreement shall immediately
terminate upon termination of the Executive’s employment, except

 

--------------------------------------------------------------------------------


 

in the case of such termination under circumstances set forth in the last
paragraph of Section 3 below.

 

2.             Definitions.  For purposes of this Agreement, the following terms
have the meanings set forth below:

 


“AVERAGE BONUS” MEANS THE AVERAGE OF THE ANNUAL BONUSES PAID TO THE EXECUTIVE
FOR THE THREE YEARS IMMEDIATELY PRECEDING THE YEAR IN WHICH THE EXECUTIVE’S
TERMINATION OF EMPLOYMENT OCCURS (OR SUCH SHORTER PERIOD DURING WHICH THE
EXECUTIVE HAS BEEN EMPLOYED BY THE COMPANY AND ELIGIBLE TO RECEIVE ANNUAL
BONUSES, OR IF THE EXECUTIVE WAS NOT EMPLOYED BY THE COMPANY OR ELIGIBLE TO
RECEIVE ANNUAL BONUSES IN ANY PRIOR YEAR, THE ANNUAL BONUS THAT IS REQUIRED TO
BE PAID IN ACCORDANCE WITH ANY CONTRACTUAL ARRANGEMENT BETWEEN THE EXECUTIVE AND
THE COMPANY, THE PARENT COMPANY OR ONE OF THE PARENT COMPANY’S SUBSIDIARIES, OR
IF NONE, THEN THE ANNUAL BONUS THAT WOULD OTHERWISE HAVE BEEN PAID TO THE
EXECUTIVE FOR THE YEAR IN WHICH THE EXECUTIVE’S TERMINATION OF EMPLOYMENT OCCURS
BASED UPON THE ACTUAL ACHIEVEMENT OF APPLICABLE PERFORMANCE OBJECTIVES). FOR THE
AVOIDANCE OF DOUBT, ANNUAL BONUSES SHALL INCLUDE ANY BONUS AMOUNTS PAID IN THE
FORM OF AWARDS UNDER THE PARENT COMPANY’S EQUITY DEFERRAL AWARD PROGRAM SUBPLAN
(OR ANY SUCCESSOR THERETO).


 

“Cause” shall mean the occurrence of any one or more of the following: (i) the
Executive’s willful failure to substantially perform [his][her] duties with the
Company or the Parent Company (other than any such failure resulting from the
Executive’s Disability), after a written demand for substantial performance is
delivered to the Executive that specifically identifies the manner in which the
Company believes that the Executive has not substantially performed [his][her]
duties, and the Executive has failed to remedy the situation within fifteen (15)
business days of such written notice from the Company; (ii) gross negligence in
the performance of the Executive’s duties which results in material financial
harm to the Company or the Parent Company; (iii) the Executive’s conviction of,
or plea of guilty or nolo contendere, to any felony or any other crime involving
the personal enrichment of the Executive at the expense of the Company or the
Parent Company; (iv) the Executive’s willful engagement in conduct that is
demonstrably and materially injurious to the Company or the Parent Company,
monetarily or otherwise; or (v) the Executive’s willful material violation of
any provision of the Parent Company’s code of conduct.

 

“Change in Control” means and shall be deemed to have occurred:

 

(i)            if any person (within the meaning of the U.S. Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), other than the Parent Company or
a Related Party, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of Voting Securities
representing 35% percent or more of the total voting power of all the
then-outstanding Voting Securities; or

 

2

--------------------------------------------------------------------------------


 

(ii)           if the individuals who, as of the date hereof, constitute the
Board, together with those who first become directors subsequent to such date
and whose recommendation, election or nomination for election to the Board was
approved by a vote of at least a majority of the directors then still in office
who either were directors as of the date hereof or whose recommendation,
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the members of the Board; or

 

(iii)          upon consummation of a merger, consolidation, recapitalization or
reorganization of the Parent Company, reverse split of any class of Voting
Securities, or an acquisition of securities or assets by the Parent Company,
other than (i) any such transaction in which the holders of outstanding Voting
Securities immediately prior to the transaction receive (or retain), with
respect to such Voting Securities, voting securities of the surviving or
transferee entity representing more than 50 percent of the total voting power
outstanding immediately after such transaction, with the voting power of each
such continuing holder relative to other such continuing holders not
substantially altered in the transaction, or (ii) any such transaction which
would result in a Related Party beneficially owning more than 50 percent of the
voting securities of the surviving or transferee entity outstanding immediately
after such transaction; or

 

(iv)          upon consummation of the sale or disposition by the Parent Company
of all or substantially all of the Parent Company’s assets, other than any such
transaction which would result in a Related Party owning or acquiring more than
50 percent of the assets owned by the Parent Company immediately prior to the
transaction; or

 

(v)           if the stockholders of the Parent Company approve a plan of
complete liquidation of the Parent Company.

 

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.

 

“Disability” shall have the meaning ascribed to such term in
[Section 22(e)(3) of the Code].

 

. [FOR EXECUTIVES WORKING IN THE UK, REPLACE WITH THE FOLLOWING: the Disability
Discrimination Act 1995 in the United Kingdom]

 

“Good Reason” means, without the Executive’s express written consent, the
occurrence after a Change in Control of the Parent Company of any one or more of
the following:

 

3

--------------------------------------------------------------------------------


 

(i)            a material reduction of the Executive’s primary functional
authorities, duties, or responsibilities as an executive and/or officer of the
Company or the Parent Company from those in effect immediately prior to the
Change in Control or the assignment of duties to the Executive inconsistent with
those of an executive of the Company, other than an insubstantial and
inadvertent reduction or assignment that is remedied by the Company or the
Parent Company promptly after receipt of notice thereof given by the Executive;
provided, however, that any reduction in authorities, duties or responsibilities
resulting merely from the acquisition of the Parent Company and its existence as
a Subsidiary or division of another entity shall not be sufficient to constitute
Good Reason;

 

(ii)           the Company’s requiring the Executive to be based at a location
in excess of thirty five (35) miles from the location of the Executive’s
principal job location or office immediately prior to the Change in Control;

 

(iii)          a material reduction by the Company of the Executive’s base
salary in effect on the date hereof, or as the same shall be increased from time
to time, unless such reduction applies on substantially the same percentage
basis to all employees of the Company or the Parent Company generally;

 

(iv)          a material reduction in the Executive’s participation in any of
the Company’s or Parent Company’s annual incentive compensation plans in which
the Executive participates prior to the Change in Control, unless such failure
applies to all plan participants generally;

 

(v)           the failure of the Company to obtain the assumption of the
obligations contained in this Agreement by any successor as contemplated in
Section 9(c) hereof; and

 

(vi)          a material breach of this Agreement by the Company;

 

(vii)         provided, however, that for any of the foregoing to constitute
Good Reason, the Executive must provide written notification of [his][her]
intention to resign within 30 days after the Executive knows or has reason to
know of the occurrence of any such event, and the Company shall have 30 business
days from the date of receipt of such notice to effect a cure of the condition
constituting Good Reason, and, upon cure thereof by the Company, such event
shall no longer constitute Good Reason.  A termination of employment by the
Executive within a Protection Period shall be for Good Reason if one of the
occurrences specified above shall have occurred, notwithstanding that the
Executive may have other reasons for

 

4

--------------------------------------------------------------------------------


 

terminating employment, including employment by another employer which the
Executive desires to accept.

 

For purposes of this Agreement, it shall be a material breach of this Agreement
by the Company if the Company decreases the Executive’s Target Annual
Compensation by more than ten percent (10%).

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, an estate, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

 

“Protection Period” shall be the period beginning on the date of a Change in
Control and ending on the date that is eighteen (18) months after the date on
which the Change in Control occurs.

 

“Related Party” means (a) a Subsidiary of the Parent Company, including the
Company; (b) an employee or group of employees of the Parent Company or any
Subsidiary of the Parent Company; (c) a trustee or other fiduciary holding
securities under an employee benefit plan of the Parent Company or any
Subsidiary of the Parent Company; or (d) a corporation owned directly or
indirectly by the stockholders of the Parent Company in substantially the same
proportion as their ownership of Voting Securities.

 

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, limited liability company, association or other
business entity of which (a) if a corporation, fifty (50) percent or more of the
total voting power of shares of stock entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or combination
thereof; or (b) if a partnership, limited liability company, association or
other business entity, fifty (50) percent or more of the partnership or other
similar ownership interest thereof is at the time owned or controlled, directly
or indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof.  For purposes of this definition, a Person or Persons will
be deemed to have a fifty (50) percent or more ownership interest in a
partnership, limited liability company, association or other business entity if
such Person or Persons are allocated fifty (50) percent or more of partnership,
limited liability company, association or other business entity gains or losses
or control the managing director or member or general partner of such
partnership, limited liability company, association or other business entity.

 

“Target Annual Compensation” shall mean the sum of the Executive’s base salary
and target annual cash incentives as in effect immediately prior to the Change
in Control.

 

5

--------------------------------------------------------------------------------


 

“Voting Securities or Security” means any securities of the Parent Company,
which carry the right to vote generally in the election of directors.

 

3.             Benefits Upon Termination Within Protection Period.  If, within a
Protection Period, the Executive’s employment by the Company shall be terminated
(a) by the Company not for Cause and not due to the Executive’s death or
Disability, or (b) by the Executive for Good Reason, the Executive shall be
entitled to the benefits provided for below, subject to Sections 5 and 7 below:

 

(i)            the Company shall pay to the Executive, through the date of the
Executive’s termination of employment, base salary at the rate then in effect,
together with base salary in lieu of vacation accrued to the date on which
[his][her] employment terminates, in accordance with the standard payroll
practices of the Company;

 

(ii)           the Company shall pay to the Executive an amount in cash equal to
the Executive’s Average Bonus pro rated for the number of full and partial
months during the calendar year in which such termination of employment occurs,
and such payment shall be made in a lump sum within 10 business days after the
date of such termination of employment (or, if the Average Bonus is calculated
based upon the actual achievement of applicable performance objectives, then at
the time provided in accordance with the applicable terms of the bonus plan in
effect during the year in which the Executive’s termination of employment
occurs);

 

(iii)          the Company shall pay to the Executive an amount in cash equal to
[one (1)][two (2)] times the sum of (A) the Executive’s annual base salary in
effect immediately prior to the date of the Executive’s termination of
employment or the date of the Change in Control (whichever is higher), and
(B) the Executive’s Average Bonus; and such payment shall be made in a lump sum
within 10 business days after the date of such termination of employment (or, if
the Average Bonus is calculated based upon the actual achievement of applicable
performance objectives, then the payment representing the Executive’s Average
Bonus amount will be paid at the time provided in accordance with the applicable
terms of the bonus plan in effect during the year in which the Executive’s
termination of employment occurs);

 

(iv)          the Company shall continue to cover, or cause continued coverage
to be provided to, the Executive and [his][her] dependents under, or provide the
Executive and [his][her] dependents with insurance coverage no less favorable
than, the Parent Company’s health, dental and vision plans or

 

6

--------------------------------------------------------------------------------


 

programs (as in effect on the day immediately preceding the Protection Period
or, at the option of the Executive, on the date of termination of [his][her]
employment) for a period equal to the lesser of (x) [one (1)][two (2)] year[s]
following the date of termination or (y) until the Executive is provided by
another employer with benefits substantially comparable to the benefits provided
by such plans or programs.  The Executive shall promptly inform the Company in
writing when [he][she] obtains other employment and shall provide a written
description to the Company of the health, dental and vision plans and programs
provided to the Executive by such employer; and

 

(v)           the Company shall pay to the Executive an amount in cash equal to
the premium cost that the Company or the Parent Company would have paid to
maintain disability and life insurance coverage for the Executive and [his][her]
dependents, as applicable, under the Parent Company’s disability and life
insurance plans or programs (in each case, as in effect on the day immediately
preceding the Protection Period or, at the option of the Executive, on the date
of termination of [his][her] employment) had the Executive remained employed by
the Company for a period equal to the lesser of (x) [one (1)][two (2)] year[s]
following the date of termination or (y) until the Executive is provided by
another employer with benefits substantially comparable to the benefits provided
by such disability and/or life insurance plans or programs; and such payments
shall be made on the first payroll date of each month commencing with the first
month following the Executive’s termination of employment and each month
thereafter until fully paid in accordance with this subparagraph (v).  The
Executive shall promptly inform the Company in writing when [he][she] obtains
other employment and shall provide a written description to the Company of the
disability and life insurance plans and programs provided to the Executive by
such employer.

 

Anything in this Agreement to the contrary notwithstanding, the Executive shall
be entitled to the payments and benefits described in this Section 3, if the
Executive’s employment with the Company is terminated by the Company (other than
for Cause) within six months prior to the date on which a Change in Control
occurs, and it is reasonably demonstrated that such termination (i) was at the
request of a third party who has taken steps reasonably calculated or intended
to effect a Change in Control or (ii) otherwise arose in connection with or
anticipation of a Change in Control.  In such event, amounts will be payable
hereunder only following the Change in Control.  For the avoidance of doubt, the
Executive shall not be entitled to the payments and benefits provided in
Section 3 hereof upon any termination of [his][her] employment with the Company
(a) because of [his][her] death, (b) because of [his][her] Disability, (c) by
the Company for Cause, or (d) by the Executive other than for Good Reason.

 

7

--------------------------------------------------------------------------------


 

4.             Notice of Termination.  Any termination of the Executive’s
employment by the Company for Cause or by the Executive for Good Reason shall be
communicated by written notice of termination to the other party.  Such notice
of termination shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment for Cause or Good Reason, as the case may be.

 

5.             Nonexclusivity of Rights.  Except as expressly set forth herein,
this Agreement shall not prevent or limit the Executive’s continuing or future
participation in any benefit, bonus, incentive or other plans, practices,
policies or programs provided by the Company, the Parent Company or any of its
Subsidiaries and for which the Executive may qualify, nor shall it limit or
otherwise affect such rights as the Executive may have under any stock option,
other equity-based compensation or other agreements with the Company, the Parent
Company or any of its Subsidiaries in accordance with the terms of those plans,
practices, policies, programs or agreements; provided, however, that, in the
event benefits are paid to the Executive under Section 3 hereof, the Executive
shall not also be entitled to severance benefits otherwise payable under any
other severance plan or policy of the Company, the Parent Company or any of its
Subsidiaries, or under any employment agreement or employment letter agreement
between the Executive and the Company, the Parent Company or any of its
Subsidiaries, and any applicable severance plan or policy, or employment
agreement, is hereby varied to this effect.  Amounts which are vested benefits
or which the Executive is otherwise entitled to receive under any plan,
practice, policy or program (other than severance benefits) of the Company, the
Parent Company or any of its Subsidiaries at or subsequent to the date of
termination of the Executive’s employment shall be payable in accordance with
such plan, practice, policy or program.  [FOR EXECUTIVES WORKING IN AUSTRALIA,
ADD: Anything in this Agreement to the contrary notwithstanding, in the event
the Company, the Parent Company or any of its Subsidiaries is required to
provide any monetary payment or other compensation to the Executive relating to
[his][her] termination of employment from the Company under any jurisdiction’s
statute, regulation, award, instrument, common law theory or other legal or
administrative principle or requirement (including, but not limited to, payment
in lieu of notice or severance or redundancy pay), the amount of such payment or
compensation shall be deducted from the benefits payable to the Executive under
Section 3(iii) hereof.] [FOR EXECUTIVES WORKING IN UK, ADD: Anything in this
Agreement to the contrary notwithstanding, in the event the Company, the Parent
Company or any of its Subsidiaries is required to provide any monetary payment
or other compensation to the Executive relating to [his][her] termination of
employment from the Company under any jurisdiction’s statute, regulation, award,
instrument, common law theory or other legal or administrative principle or
requirement (including, but not limited to, payment in lieu of notice, severance
or redundancy pay or an Employment Tribunal or Court award), the amount of such
payment or compensation shall be deducted from the benefits payable to the
Executive under Section 3(iii) hereof.] [FOR EXECUTIVES WORKING IN CANADA, ADD:
Anything in this Agreement to the contrary notwithstanding, in the event the
Company, the Parent Company

 

8

--------------------------------------------------------------------------------

 

or any of its Subsidiaries is required to provide any monetary payment or other
compensation to the Executive relating to [his][her] termination of employment
from the Company under any jurisdiction’s statute, regulation, award,
instrument, common law theory or other legal or administrative principle or
requirement (including, but not limited to, payment in lieu of notice or
severance pay), the amount of such payment or compensation shall be deducted
from the benefits payable to the Executive under Section 3(iii) hereof.]

 

6.                                       Full-Settlement; Legal Expenses.  Other
than as provided in Sections 5 and 7, the Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and no amount
payable hereunder shall be subject to reduction or offset on account of any
subsequent compensation, other than as provided in Sections 3(iv) and 3(v).  The
Company agrees to pay, upon written demand therefore by the Executive, all legal
fees and expenses which the Executive may reasonably incur as a result of any
dispute or contest by or with the Company or others regarding the validity or
enforceability of, or liability under, any provision of this Agreement
(including as a result of any contest by the Executive about the amount of any
payment hereunder) if the Executive prevails on any material claim or defense in
the dispute or contest.  The Company will provide such payment or reimbursement,
as applicable, within 60 days of the Company’s receipt of the Executive’s
demand, but not later than December 31 of the year in which the Executive is
determined to have prevailed on any material claim or defense in the dispute or
contest.  In any such action brought by the Executive for damages or to enforce
any provisions of this Agreement, the Executive shall be entitled to seek both
legal and equitable relief and remedies, including, without limitation, specific
performance of the Company’s obligations hereunder, in [his][her] sole
discretion.

 

7.                                       Excise Tax.  [FOR EXECUTIVES WORKING
OUTSIDE THE U.S., ADD THE FOLLOWING: To the extent the Executive is subject to
U.S. taxes, the following shall apply:]

 

(a)                                  Anything in this Agreement to the contrary
notwithstanding, if it shall be determined that any payment, distribution or
benefit provided (including, without limitation, the acceleration of any
payment, distribution or benefit and the acceleration of vesting of any
equity-based or other compensation) to the Executive or for [his][her] benefit
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise) would be subject, in whole or in part, to the
excise tax imposed by Section 4999 of  the Code (the “Excise Tax”), then the
amounts payable to the Executive under this Agreement shall be reduced (by the
minimum possible amount) until no amount payable to the Executive

 

9

--------------------------------------------------------------------------------


 

is subject to the Excise Tax; provided, however, that no such reduction shall be
made if the net after-tax benefit (after taking into account federal, state,
local or other income, employment, self-employment and excise taxes) to which
the Executive would otherwise be entitled without such reduction would be
greater than the net after-tax benefit (after taking into account federal,
state, local or other income, employment, self-employment and excise taxes) to
the Executive resulting from the receipt of such payments with such reduction. 
If, as a result of subsequent events or conditions, it is determined that
payments have been reduced by more than the minimum amount required under this
Section 7, then an additional payment shall be made to the Executive in an
amount equal to the excess reduction within 60 days of the date on which the
amount of the excess reduction is determined but not later than December 31 of
the year in which the excess reduction is determined.

 

(b)                                 All determinations required to be made under
this Section 7, including whether a payment would result in an Excise Tax, shall
be made by a nationally recognized accounting firm selected by the Company (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Executive as requested by the Company or the Executive.  All
fees and expenses of the Accounting Firm shall be borne solely by the Company or
the Parent Company and shall be paid by the Company or the Parent Company. 
Except as set forth in the last sentence of Section 7(a) hereof, all
determinations made by the Accounting Firm under this Section 7 shall be final
and binding upon the Company and the Executive.

 

8.                                       Confidential Information.  The
Executive shall hold in a fiduciary capacity for the benefit of the Company all
secret or confidential information, knowledge or data relating to the Company,
the Parent Company or any of its Subsidiaries, and their respective businesses,
which shall have been obtained by the Executive during the Executive’s
employment by the Company, the Parent Company or any of its Subsidiaries and
which has not become public knowledge (other than by acts of the Executive or
[his][her] representatives in violation of this Agreement).  After the date of
termination of the Executive’s employment with the Company, the Executive shall
not, except as required to be disclosed by court or administrative order or with
the prior written consent of the Company, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.  In no event shall an asserted violation of the provisions of
this Section 8 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

 

9.                                       Successors.

 

(a)                                  This Agreement is personal to the Executive
and without the prior written consent of the Company shall not be assignable by
the Executive otherwise than

 

10

--------------------------------------------------------------------------------


 

by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by the Executive’s heirs, executors,
administrators, legal representatives or successor(s) in interest.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.

 

(c)                                  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Parent Company to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to the Parent Company’s
business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law or otherwise.

 

10.                                 Miscellaneous.

 

(a)                                  [This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to principles of conflict of laws thereof.] [FOR EXECUTIVES WORKING IN
AUSTRALIA, REPLACE WITH: This Agreement shall be governed by and construed in
accordance with the laws of the State of Victoria, Australia.] [FOR EXECUTIVES
WORKING IN UK, REPLACE WITH: This Agreement shall be governed by and construed
in accordance with the laws of England and Wales.] [FOR EXECUTIVES WORKING IN
CANADA, REPLACE WITH: This Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario, Canada.] The captions of
this Agreement are not part of the provisions hereof and shall have no force or
effect.  This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

 

(b)                                 All notices and other communications
hereunder shall be in writing and shall be deemed to have been given when
delivered personally to the recipient, two business days after the date when
sent to the recipient by reputable express courier service (charges prepaid) or
four business days after the date when mailed to the recipient by certified or
registered mail, return receipt requested and postage prepaid.  Such notices and
other communications will be sent to the Executive and to the Company at the
addresses set forth below.

 

If to the Executive:

 

11

--------------------------------------------------------------------------------


 

[Name]

[Address]

 

If to the Company:

[NAME OF EMPLOYING ENTITY]

[Address]

Attention: General Counsel

 

With a copy to:

 

Investment Technology Group, Inc.

380 Madison Avenue

New York, NY 10017

Attention: General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

 

(c)                                  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

 

(d)                                 The Company may withhold from any amounts
payable under this Agreement such [foreign, federal, state or local] [FOR
EXECUTIVES WORKING IN CANADA, REPLACE WITH: federal and provincial premiums and]
taxes as shall be required to be withheld pursuant to any applicable law or
regulation.

 

(e)                                  The Executive’s failure to insist upon
strict compliance with any provision hereof shall not be deemed to be a waiver
of such provision or any other provision thereof.

 

(f)                                    This Agreement contains the entire
understanding of the Company and the Executive with respect to the subject
matter hereof but, except as specifically provided in Section 5 hereof, does not
supersede or override the provisions of any stock option, employee benefit or
other plan, program, policy or practice in which Executive is a participant or
under which the Executive is a beneficiary.

 

(g)                                 This Agreement may be executed
simultaneously in two or more counterparts, any one of which need not contain
the signatures of more than one party, but all of which counterparts taken
together will constitute one and the same agreement.

 

12

--------------------------------------------------------------------------------


 

(h)                                 [FOR EXECUTIVES WORKING IN CANADA, ADD: The
Executive acknowledges that [he][she] has been afforded the opportunity to
obtain independent legal advice with respect to this Agreement and that
[he][she] fully understands the nature and consequences of this Agreement.]

 

11.                                 Section 409A. [FOR EXECUTIVES WORKING
OUTSIDE THE U.S., ADD THE FOLLOWING: To the extent the Executive is subject to
U.S. taxes, the following shall apply:]

 

(a)                                  This Agreement shall be interpreted to
avoid any penalty sanctions under section 409A of the Code.  If any payment or
benefit cannot be provided or made at the time specified herein without
incurring sanctions on Executive under section 409A of the Code, then such
benefit or payment shall be provided in full at the earliest time thereafter
when such sanctions will not be imposed.  For purposes of section 409A of the
Code, all payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under section 409A
of the Code, each payment made under this Agreement shall be treated as a
separate payment and the right to a series of installment payments under this
Agreement shall be treated as a right to a series of separate payments.  In no
event shall Executive, directly or indirectly, designate the calendar year of
payment.  All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement shall be for expenses incurred during Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.

 

(b)                                 Notwithstanding any provision of this
Agreement to the contrary, if, at the time of Executive’s termination of
employment with the Company, the Parent Company has securities which are
publicly traded on an established securities market and Executive is a
“specified employee” (as defined in section 409A of the Code) and it is
necessary to postpone the commencement of any severance payments otherwise
payable pursuant to this Agreement as a result of such termination of employment
to prevent any accelerated or additional tax under section 409A of the Code,
then the Company will postpone the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) that are not

 

13

--------------------------------------------------------------------------------


 

otherwise paid within the short-term deferral exception under section 409A of
the Code and are in excess of the lesser of (i) two times Executive’s then
annual compensation or (ii) two times the limit on compensation then set forth
in section 401(a)(17) of the Code, until the first payroll date that occurs
after the date that is six months following Executive’s “separation of service”
with the Company (as defined under section 409A of the Code).  If any payments
are postponed due to such requirements, such postponed amounts will be paid in a
lump sum to the Executive on the first payroll date that occurs after the date
that is six months following the Executive’s “separation of service” with the
Company.  If the Executive dies during the postponement period prior to the
payment of postponed amount, the amounts withheld on account of section 409A of
the Code shall be paid to the personal representative of Executive’s estate
within 60 days after the date of Executive’s death.  The Company shall consult
with the Executive in good faith regarding the implementation of the provisions
of this paragraph.

 

[Next Page is Signature Page]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set [his][her] hand and, pursuant
to the authorization from the Board, the Company has caused these presents to be
executed as of the day and year first above written.

 

 

 

Name:

 

 

 

 

 

 

[ADD EMPLOYING ENTITY]

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

15

--------------------------------------------------------------------------------
